Citation Nr: 0615174	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  05-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1952 to April 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
cancelled his January 2006 videoconference hearing.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and is not shown to 
have been exposed to herbicides, including Agent Orange, in 
service.

2.  Chronic lymphocytic leukemia (CLL) was not manifested in 
service or in the first postservice year, and a preponderance 
of the evidence is against a finding that the veteran's 
current CLL is related to his active service.


CONCLUSION OF LAW

Service connection for CLL is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in November 2003 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, specifically 
that (to warrant consideration of the Agent Orange 
presumptions) he must submit evidence showing he served in-
country in the Republic of Vietnam.  The letter also informed 
the veteran of his and VA's responsibilities in claims 
development.  The March 2004 rating decision, a December 2004 
statement of the case (SOC), and an April 2005 supplemental 
SOC (SSOC) explained what the evidence showed and why the 
claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claim).  
Although complete notice was not provided prior to the 
initial adjudication of the claim, the veteran has had ample 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  The claim was readjudicated after all essential 
notice was provided.  See April 2005 SSOC.  He is not 
prejudiced by any notice timing defect.  As the decision 
below denies service connection for CLL, whether or not the 
veteran received notice regarding the evaluation of such 
disability or the effective date of an award is a moot point.  
He is not prejudiced by lack of such notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Finally, neither the veteran nor his representative alleges 
that notice in this case was less than adequate, or that the 
veteran is prejudiced by virtue of a notice deficiency.

Regarding the duty to assist, the veteran's service medical 
records are associated with the claims file, and VA treatment 
records have been secured.  He has not identified any 
pertinent records that remain outstanding.  The Board has 
also considered whether a VA examination or medical opinion 
is necessary.  Because there is no evidence of CLL or related 
event in service, and no competent evidence suggesting that 
the veteran's CLL might be related to his service, a VA 
examination or medical opinion is not necessary.  See 38 
C.F.R. § 3.159 (c)(4).  VA's duty to assist is met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Legal Criteria, Factual Background, and Analysis.

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Certain chronic diseases 
(including leukemia) may be presumed to have been incurred in 
service if they become manifested to a compensable degree 
within a specified postservice period of time (one year for 
leukemia).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected if manifested in a 
veteran who served in Vietnam during the Vietnam era.  See 38 
U.S.C.A. § 1116; 38 C.F.R.§§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, shall 
be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307.  CLL is an enumerated disorder. 
38 C.F. R. § 3.309(e).  Under 38 C.F.R. § 3.313(a), service 
in Vietnam includes service in the waters offshore, or 
service in other locations if the conditions of service 
included duty or visitation in Vietnam.

The U.S. Court of Appeals for Veterans Claims (Court) has 
specifically found that, in accordance with 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in Vietnam during the specified period and 
must have a confirmed diagnosis of a disease specifically 
found to be causally related to herbicide exposure before a 
veteran will be presumed to have been exposed to Agent Orange 
or other herbicides used in Vietnam.  See McCartt v. West, 12 
Vet. App. 164 (1999).  (While McCartt addressed a not well-
grounded scenario nullified by the VCAA, the Court's 
interpretation of 38 U.S.C.A § 1116 remains valid.)

The VA General Counsel has determined that 38 C.F.R. 
§ 3.313(a) requires that an individual must have actually 
been present within the boundaries of the Republic [of 
Vietnam].  Specifically, the General Counsel concluded that 
in order to establish qualifying service in Vietnam, a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam, and that service in Vietnam for purposes 
of 38 C.F.R. § 3.313 does not include high altitude missions 
in Vietnamese airspace. VAOPGCPREC 7-93.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

At the outset, it is noteworthy that it is neither shown, nor 
alleged, that the veteran served in Vietnam during the 
Vietnam era (and was thus exposed to Agent Orange).  The 
veteran contends that as a tail gunner on B-52s, he flew 
missions over Vietnamese airspace (earning a Vietnam Service 
Medal) and therefore must have been exposed to the toxic 
effects of Agent Orange.  In that regard, the Board is bound 
by VAOPGCPREC 7-93 indicating that service in high altitude 
missions in Vietnamese airspace does not constitute service 
in the Republic of Vietnam.  Consequently, the veteran's 
claim seeking service connection for CLL is not within the 
purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which 
provide for presumptive service connection based on Agent 
Orange exposure for certain diseases, including CLL, for 
veterans who served in Vietnam).  Accordingly, to establish 
service connection for CLL, the veteran must show that there 
is a nexus between such disease and his service, including 
the chronic disease presumptions afforded by 38 U.S.C.A. 
§ 1112.

There is no evidence of complaints, treatment, or diagnosis 
of CLL in service.  The veteran's service retirement 
examination did not reveal findings or complaints for CLL.  
Likewise, there is no evidence CLL was manifested in the 
veteran's first postservice year.  Accordingly, service 
connection for CLL on the basis that it became manifested in 
service, and persisted, or on a presumptive basis, as a 
chronic disease under 38 U.S.C.A. § 1112 is not warranted.  
The veteran may still establish service connection for CLL by 
affirmative and competent (medical) evidence that such 
disease is related to his service or some event therein.  
However, the first evidence of a diagnosis of CLL is in VA 
treatment records dated in June 2002 which reflect that CLL 
and low grade B-cell Lymphoma were diagnosed in 1995, some 20 
years after service.  Such a long interval of time between 
service and the initial diagnosis of the disability for which 
service connection is sought is, of itself, a factor against 
a finding that the current CLL is service-related.  
Furthermore, there is no competent (medical) evidence that 
links the veteran's CLL to service.  The VA treatment records 
which have been associated with the claims file only note the 
diagnosis of CLL and report ongoing monitoring for such 
disease; there is nothing in these records that suggests the 
veteran's CLL may be related to service.  

The veteran's belief that his CLL is related to service is 
not competent evidence, as he is a layperson, untrained in 
establishing a medical diagnosis or determining medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  And while he has submitted Internet articles 
indicating various areas outside of Vietnam that were exposed 
to Agent Orange [including Thailand and Guam where he was 
stationed], there is nothing in the records suggesting that 
he was exposed to Agent Orange.

In summary, the preponderance of the evidence is against a 
finding that the veteran's CLL is in any way related to the 
veteran's active service.  Accordingly, the claim must be 
denied.





ORDER

Service connection for chronic lymphocytic leukemia is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


